Gray, C. J.
The whole transaction between the defendant and Ball, the agent of Fletcher, by which the old note was siu’rendered and the new note delivered and accepted instead thereof, took place on the Lord’s day. Fletcher could not avail himself of that transaction so as to sue on the new note, except upon the ground that the act of Ball was either previously authorized or afterwards ratified by him. But the contract made by the delivery and acceptance of the note on that day, in violation of the Lord’s day act, was illegal, and incapable of ratification. Fletcher, therefore, could not maintain an action thereon; and as the defence is allowed, not for the benefit of the defendant. *125but because the court cannot lend its aid to the plaintiff, the defendant’s motive in entering into the illegal contract is immaterial. Gen. Sts. c. 84, § 1. Moseley v. Hatch, 108 Mass. 517. Cranson v. Goss, 107 Mass. 439, 440, 441, and cases cited. Clapp v. Hale, 112 Mass. 368. The note in suit, being payable on demand, is open to the same defences in the hands of an indorsee as if the action had been brought by Fletcher, the promisee. Gen. Sts. c. 53, § 10. Exceptions sustained.